Citation Nr: 9907121	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  98-04 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Whether the appellant is eligible to convert from educational 
assistance benefits under Chapter 32 to educational 
assistance benefits under Chapter 30 under the conversion 
program set forth in Public Law 104-275.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. R. Moore




INTRODUCTION

This matter comes before the Board of Veterans' of Appeals 
(Board) on appeal from an August 1997 determination of the 
RO.  

The appellant appeared for a hearing before this Member of 
the Board in October 1998.  



FINDINGS OF FACT

1.  The appellant's claim has been adequately developed in 
that all available evidence has been associated with the 
veteran's claims folder.  

2.  For the purposes of Public Law 104-275, the appellant is 
not shown to have been a "participant" in the Chapter 32 
educational assistance program as of October 9, 1996.  



CONCLUSION OF LAW

The claim of eligibility to convert from educational 
assistance benefits under Chapter 32 to educational 
assistance benefits under Chapter 30 under the conversion 
program set forth in Public Law 104-275 must be denied.  
38 U.S.C.A. §§ 3011, 3018A, 3018B, 3018C (West 1991 & Supp. 
1998); 38 C.F.R. §§ 21.5021, 21.7045 (1998); Pub.L. No. 104-
275, 110 Stat. 3322 (Oct. 9, 1996).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to October 9, 1996, an individual who was eligible for 
the Post-Vietnam Era Veterans' Educational Assistance Program 
(VEAP or Chapter 32 program) was eligible for participation 
in the Chapter 30 program if the individual elected to 
receive benefits under Chapter 30, applied for a refund of 
VEAP contributions and met certain criteria.  In this regard, 
a Chapter 32 participant was eligible for the Chapter 30 
program if such individual was on active duty on September 
30, 1990, and was involuntarily separated after February 2, 
1991; if such individual was involuntarily separated on or 
after November 30, 1993; or if the individual elected to 
participate in the Chapter 30 program before being 
voluntarily separated under either the Voluntary Separation 
Incentive (VSI) program or the Special Separation Benefit 
(SSB) program.  38 U.S.C.A. §§ 3018A, 3018B (West 1991 & 
Supp. 1998); 38 C.F.R. § 21.7045 (1998).  

However, the Veterans' Benefits Improvements Act of 1996 
extended eligibility in the Chapter 30 program to additional 
Chapter 32 participants.  See Veterans' Benefits Improvements 
Act of 1996, Pub.L. No. 104-275, 110 Stat. 3322 (Oct. 9, 
1996).  Under the provisions of Section 106 of Public Law 
104-275, an individual who was a "participant on the date of 
enactment of the Veteran's Benefits Improvements Act of 1996 
in the educational benefits program provided by Chapter 32 of 
this title" was eligible for Chapter 30 benefits.  
38 U.S.C.A. § 3018C (West 1991 & Supp. 1998).  

The Veteran's Benefits Improvements Act of 1996 was enacted 
on October 9, 1996.  Therefore, an individual must have been 
a participant in the Chapter 32 program on that date in order 
to be eligible to switch to the educational assistance 
benefits program under Chapter 30.  
38 C.F.R. § 21.5021(e) describes a "participant" in the 
Chapter 32 educational assistance benefit program as follows:

A person who is participating in the 
educational benefits program established 
under Chapter 32.  This includes:

(1)  A person who has enrolled in and is 
making contributions by monthly payroll 
deduction to the fund.

(2)  Those individuals who have 
contributed to the fund and have not 
disenrolled (i.e., users or potential 
users of benefits).

(3)  A person who has enrolled in and is 
having contributions to the fund made for 
him or her by the Secretary of Defense.

(4)  A person who has made a lump-sum 
contribution to the fund in lieu of or in 
addition to monthly contributions 
deducted from his or her military pay.

(5)  Those individuals who have 
contributed to the fund and--

(i)  have been automatically disenrolled 
as provided in 38 C.F.R. 21.5060(b)(3) of 
this part.  

(ii)  Whose funds have been transferred 
to the Treasury Department as provided in 
38 C.F.R. § 21.5064(b)(4)(iii) of this 
part, and

(c)  Who are found to have qualified for 
an 
extended period of eligibility due to 
disability as provided in 38 C.F.R. 
§ 21.5042 of this part.

38 C.F.R. § 21.5021(e) (1998).  

The appellant has claimed that he made an original 
contribution of $25 to his Chapter 32 account.  However, a 
"Report of Contact (VA Form 119) dated in September 1997 
states that extensive searches of the Chapter 32 database by 
the Air Force Department of Finance and Accounting had not 
shown that the appellant was listed as a contributor.  

The Board cannot rely on the appellant's unsubstantiated 
claims as to his participation in the Chapter 32 program 
absent objective evidence of that participation.  The Board 
must therefore find that, under the definition of the word 
"participant" listed above, the appellant was not a 
participant in the Chapter 32 program as of October 9, 1996.  

The Board has taken into account the appellant's argument 
that he was misinformed by a VA employee as to how to qualify 
for Chapter 30 benefits.  His assertions in this regard are 
credible.  However, the Board does not have the authority to 
grant equitable relief in a matter such as this.  That 
authority rests solely with the Secretary of the Department 
of Veterans Affairs.  38 U.S.C.A. § 503 (West 1991 & Supp. 
1998);  Darrow v. Derwinski, 2 Vet. App. 303, 306 (1992).

In sum, the applicable regulations are unambiguous in the 
case at hand.  If an individual was not a participant in the 
Chapter 32 program as of October 9, 1996, that individual 
cannot be eligible to convert to Chapter 30 educational 
assistance benefits.  

As the uncontroverted evidence of record shows that the 
appellant was not a participant in the Chapter 32 program, 
the Board, lacking the authority to grant equitable relief in 
such matters, has no choice but to deny the appellant's claim 
by operation of law.  





ORDER

The claim of eligibility to convert from educational 
assistance benefits under Chapter 32 to educational 
assistance benefits under Chapter 30 under the conversion 
program set forth in Public Law 104-275 is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

